DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          

Claims 1, 3-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Asuka et al. (US 2018/0304520; relying on foreign priority date of October 9, 2015).  
Claims of Asuka et al. are drawn a thermal molding sheet comprising:  5 to 97 wt % of a polypropylene resin (A) having a long chain branching structure and exhibiting a melt flow rate of 0.1 to 30 g/10 min, a logarithmic relation between melt tension and melt flow rate, and mm tirad of 95 % or more, as determined by 13C NMR spectroscopy, 1 to 93 wt % of a polypropylene resin (B), and 1-40 wt % of filler (D), wherein the filler is at least one selected from the group consisting of talc, glass fiber, and carbon fiber.  Exemplary polypropylene having a long chain branching structure is commercially available as WAYMAX MFX8 having melt index of 1.0 g/10 min, melt tension of 22 g, and 98.6 % mm triads.  Additional polypropylene having long chain branching structure are shown in Table 1.  Representative polypropylene resins (B), shown in Table 2, have melt index within claimed range.  

Claims 1, 3-5, 7, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuno et al. (US 10,947,373; relying on foreign priority date of August 18, 2016).  
Katsuno et al. discloses a thermoplastic resin composition comprising 5 to 30 wt % of a polypropylene having a long chain branching structure and 70 to 95 wt % of a polypropylene having no long chain branching.  Exemplary polypropylene having a long chain branching structure is commercially available as WAYMAX MFX6 having a melt index of 2.1 g/10 min and a melt tension of 18 g.  Since this is the same material represented by instant claim and invention, it will have the same amount of isotactic triads mm as measured by 13C NMR spectroscopy.  Additional polypropylene having long chain branching structure are shown in Table 2.  Polypropylene having no long chain branching are also commercially available and are listed in column 20.  These polypropylene resins exhibit a melt index well within claimed range.  Compositions may contain inorganic filler such as silica, talc, and calcium carbonate, for use as anti-blocking agent (col. 12, line 62), or inorganic filler such as titanium dioxide, zinc oxide or cerium oxide, for use as UV absorber (col. 13, line 27).  One of ordinary skill in the art would have found it obvious to incorporate inorganic filler as taught in prior art.  Thermoplastic resin compositions find use in manufacture of microporous film (col. 14, line 44).  Reference recites that it is preferable that films have a thickness of 40 µm or less, however, one of ordinary skill in the art would have found it obvious to make film of greater thickness, such as a film within claimed range of 50 µm or more, depending on film application and end use.  It is maintained that the variation of film thickness by changing the die gap is well within the level of skill of, and therefore obvious to, the routineer in the art.   
     
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuno et al. (US 10,947,373) in view of Murschall et al. (US 5,254,393).  
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Inventors do not describe further characteristics of the anti-blocking agent.  One of ordinary skill in the art would have found it obvious from Murschall et al. to use silica or calcium carbonate having an average particles size of 1 to 6 µm for manufacture of polypropylene sheet (claim 9).   
          
Claims 1, 3-5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asuka et al. (JP 2017-2229).  
Asuka et al. discloses a thermoplastic resin composition comprising 5 to 100 wt % of a polypropylene (X-i) having a long chain branching structure and 0 to 95 wt % of a polypropylene (Y-i) having no long chain branching.  Practical compositions contain 20 wt % of  (X-i) and 80 wt % of (Y-i) or 10 wt % of  (X-i) and 90 wt % of (Y-i).  Exemplary polypropylene having a long chain branching structure is commercially available as WAYMAX MFX8 having a melt index of 1.0 g/10 min and a melt tension of 22 g.  Since this is the same material represented by instant claim and invention, it will have the same amount of isotactic triads mm as measured by 13C NMR spectroscopy.  Additional polypropylene having long chain branching structure are shown in Table 1.  Polypropylene (Y-i) having no long chain branching, shown in Table 2, has a melt index of 0.6 g/10 min.  Compositions may contain hydrotalcite flame retardant, and inorganic pigment such as carbon black, titanium dioxide or iron oxide (paragraph [0062] and [0065]).  One of ordinary skill in the art would have found it obvious to incorporate additives taught in prior art.  Inventive compositions find use in manufacture of thermoformed sheet having a thickness of 1 mm or more, which can be used to make food containers (paragraph [0012]).  
          





Allowable Subject Matter
Claims 2, 8, 9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited references teaches claimed thermoplastic resin composition comprising inorganic filler, heavy calcium carbonate, in claimed quantity, and none of the references teaches incorporation of a foaming agent in order to make a foam product.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 4, 2022